Title: Wilson Cary Nicholas to Thomas Jefferson, 5 August 1819
From: Nicholas, Wilson Cary
To: Jefferson, Thomas


          
            My Dear Sir
             Richmond Augt 5. 1819
          
          It is with the greatest pain & mortification I communicate to you that I was obliged to suffer a protest the day before yesterday. Until within a few days of its happening I was under no fear of it; I made every effort in my power to prevent it but without effect. The people who have money think they can not get its value, & those who have it not in hand, will not make engagements for money. My means are abundant to pay my debts & leave me a  considerable surplus if my property sells for any thing like its value six years ago. I will tomorrow convey my property to trustees to secure the payment of my debts and particularly my endorsers. Your engagement for me is of such a character that it imposes upon me the strongest obligation to make provision for you. Your My notes endorsed by you are both in the U.S.B. the board has promised to renew my notes without any other endorser, in consequence of the conveyance I have made. In this way I think it impossible you can suffer any inconvenience. ample time will be given to ensure the property selling for its value. My name will not longer serve you at the Farmers Bank, where I believe too you will be required to give a town endorser, which it will be less difficult to get provided you make it payable to some country Gentn who is known. If I cou’d possibly have foreseen such a state of things nothing cou’d have induced me to embarrass you, believe my Dear Sir, it is not enough that you acquit me of every thing improper & intentional, if I am the cause of your being uneasy or being put to inconvenience I shall never forgive myself. I will in time enclose you two notes.
          
            I am Dear Sir respectfully & sincerely
             W. C. Nicholas
          
        